DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.

Response to Amendment
The amendment filed 03 August 2022 has been filed. Claims 1-22 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites the limitation “an ASIC footprint is smaller than an ultrasonic transducer array footprint”. It is unclear if this ASIC footprint is for the same ASIC referenced earlier, or is a different ASIC. It is also unclear if this ultrasonic transducer array foot print is for the same ultrasonic transducer array referenced earlier or is for a different ultrasonic transducer array. Applicant is advised to amend the claim to read “a footprint of the ASIC is smaller than a footprint of the ultrasonic transducer array”, and will be examined as such.
	Claim 12 is rejected under 35 U.S.C. 112(b) for substantially the same reason as claim 1.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wodnicki et al., (US20080315331A1) (hereinafter "Wodnicki") in view of Kim et al., (US20150305713A1), (hereinafter “Kim”).

Regarding claim 1, Wodnicki teaches a method comprising: 
providing an ultrasonic transducer (fig. 2 [0024] transducer assembly 101) comprising a plurality of modules (fig. 2 [0024] transducer module 20) each module comprising an ultrasonic transducer array (fig. 5 [0024] transducer subarray 404), a flexible interconnect (fig. 5 [0042] flexible interconnection structure 107,), a connector (fig. 5 [0045] bonded pads 489 connect the ASIC 406 to 107), and an application specific integrated circuit (ASIC) (fig. 5 ASIC 406), the ASIC electrically coupled to a flexible interconnect ([0045]489 is used to transmit and receive signals between the circuit board 281 and ASIC 406), the flexible interconnect coupled to a connector below the bottom surface of the ASIC (fig. 5 [0045] circuit board 281, which is a part of 107, is coupled to the ASIC 406 through bonded pads 489 and is below ASIC 406), wherein;
the ASIC and flexible interconnect are arranged such that each ultrasonic transducer array is directly adjacent to another ultrasonic transducer array (fig. 2, the ultrasonic arrays 404 are adjacent to one another).
However Wodnicki fails to explicitly disclose at a top surface of the ASIC electrically coupled to the flexible interconnect at a first interconnect end, the flexible interconnect extending laterally from the top surface of the ASIC and curving around a  first lateral side of the ASIC to a second interconnect end directly vertically below a bottom surface of the ASIC and between the first lateral side and a second lateral side of the ASIC, wherein; an ASIC footprint is smaller than an ultrasonic transducer array footprint.
In the same ultrasound imaging field of endeavor, Kim teaches at a top surface of the ASIC electrically coupled to the flexible interconnect at a first interconnect end ([0043] the flexible printed circuit board 171 connects the integrated circuit 200 (which may be an ASIC [0049]) to the control board 150, and the flexible printed circuit board is on top of the integrated circuit, so it would have to be electrically connected to the top surface of the integrated circuit; [0058] 171 and 200 are electrically connected), the flexible interconnect (fig. 3 and 6 [0063] # 171) extending laterally from the top surface of the ASIC (fig. 3 and 6 [0062] #200) and curving around a first lateral side of the ASIC to a second interconnect end directly vertically below a bottom surface of the ASIC (fig. 6 [0062] the #171 flexible circuit starts (first end) above #200 integrated circuit and extends out laterally and ends up below #200 (second end); The second end is directly below a bottom surface 200) and between the first lateral side and a second lateral side of the ASIC (see annotated fig. 6, the second end is between the first and second lateral side), wherein; an ASIC footprint is smaller than an ultrasonic transducer array footprint (#300 CMUT array is larger than #200 integrated circuit). 

    PNG
    media_image1.png
    360
    572
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time, to combine the method of Wodnicki with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

	Regarding claim 9, Wodnicki as modified by Kim teaches the method of claim 1, wherein Wodniki further teaches the ultrasonic transducer array comprise capacitive micromachined ultrasonic transducers (cMUT) ([0028]“The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Transducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.”; [0024] “The transducer assembly 101 is functionally interchangeable with one of the transducer assemblies 201, 301, 401, and 501 shown in FIGS. 4-7. The module 20 is functionally interchangeable with one of modules in a group of modules 30, 40, and 50 in FIGS. 5-7. The transducer cell 103 shown in FIG. 1 is functionally interchangeable with the transducer cell 403 shown in FIG. 5 and the subarray 104 of FIG. 1 is functionally interchangeable with the subarray 404 shown in FIG. 5.”).

	Regarding claim 10, Wodnicki as modified by Kim teaches the method of claim 1, wherein Wodnicki further teaches the ultrasonic transducer array comprise piezoelectric transducers ([0028] “The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Transducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.” ).

	Regarding claim 12 Wodnicki teaches a system comprising: 
an ultrasonic transducer (fig. 2 [0024] transducer assembly 301) comprising a plurality of modules (fig. 2 [0024] transducer module 40) each module comprising an ultrasonic transducer array (fig. 5 [0024] transducer subarray 404), a flexible interconnect (fig. 5 [0042] flexible interconnection structure 107,), a connector (fig. 5 [0045] bonded pads 489 connect the ASIC 406 to 107), and an application specific integrated circuit (ASIC) (fig. 5 ASIC 406), the ASIC electrically coupled to a flexible interconnect ([0045]489 is used to transmit and receive signals between the circuit board 281 and ASIC 406), the flexible interconnect coupled to a connector below the bottom surface of the ASIC (fig. 5 [0045] circuit board 281, which is a part of 107, is coupled to the ASIC 406 through bonded pads 489 and is below ASIC 406), wherein;
the ASIC and flexible interconnect are arranged such that each ultrasonic transducer array is directly adjacent to another ultrasonic transducer array (fig. 2, the ultrasonic arrays 404 are adjacent to one another).
However Wodnicki fails to explicitly disclose at a top surface of the ASIC electrically coupled to the flexible interconnect at a first interconnect end, the flexible interconnect extending laterally from the top surface of the ASIC and curving around a  first lateral side of the ASIC to a second interconnect end directly vertically below a bottom surface of the ASIC and between the first lateral side and a second lateral side of the ASIC, wherein; an ASIC footprint is smaller than an ultrasonic transducer array footprint.
In the same ultrasound imaging field of endeavor, Kim teaches at a top surface of the ASIC electrically coupled to the flexible interconnect at a first interconnect end ([0043] the flexible printed circuit board 171 connects the integrated circuit 200 (which may be an ASIC [0049]) to the control board 150, and the flexible printed circuit board is on top of the integrated circuit, so it would have to be electrically connected to the top surface of the integrated circuit; [0058] 171 and 200 are electrically connected), the flexible interconnect (fig. 3 and 6 [0063] # 171) extending laterally from the top surface of the ASIC (fig. 3 and 6 [0062] #200) and curving around a first lateral side of the ASIC to a second interconnect end directly vertically below a bottom surface of the ASIC (see annotated fig. 6 below [0062] the #171 flexible circuit starts (first end) above #200 integrated circuit and extends out laterally and ends up below #200 (second end); The second end is directly below a bottom surface 200) and between the first lateral side and a second lateral side of the ASIC (see annotated fig. 6, the second end is between the first and second lateral side), wherein; an ASIC footprint is smaller than an ultrasonic transducer array footprint (#300 CMUT array is larger than #200 integrated circuit). 

    PNG
    media_image1.png
    360
    572
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time, to combine the method of Wodnicki with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

	Regarding claim 19, Wodnicki as modified by Kim teaches the system of claim 12 wherein Wodnicki further teaches the ultrasonic transducer array comprises capacitive micromachined ultrasonic transducers (cMUT) (“The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Transducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.” [0028]).

	Regarding claim 20, Wodnicki as modified by Kim teaches the system of claim 12 wherein Wodnicki further teaches the ultrasonic transducer array comprises piezoelectric transducers (“The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Transducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.” [0028]).

Claims 2, 3, 5-7, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Kim as applied to claim 2 and 13, and in further view of Tkaczyk (US20120133001A1), (hereinafter “Tkaczyk”).

Regarding claim 2, Wodnicki as modified by Kim teaches the method of claim 1, wherein Wodnicki further teaches wherein each module comprises a redistribution layer (RDL) ([0033] redistribution system 460), electrically coupling the ASIC to the ultrasonic transducer array via the RDL ([0046] transducer cells 403 electrically contacts 405, which is a part of redistribution system 460, and the ASIC 406 is electrical connected to redistribution system 460 through electrical contact between backside contact pads 429 and lower flex contact pads 454).
However Wodnicki as modified by Kim fails to explicitly disclose comprising electrically coupling the ASIC to the flexible interconnect via a redistribution layer (RDL).
In the same circuitry field of endeavor, Tkaczyk teaches electrically coupling the ASIC (fig. 2 [0042] integrated circuit 72) to the flexible interconnect (fig. 2 [0041] interposer 64 is an electrical interface routing between one connection to another, and may be flexible) via the RDL (fig. 2 redistribution layer 70, RDL matches an interface of the integrated circuit to the interposer stack 63, which interposer 64 is a part of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wodnicki as modified by Kim with the coupling system of Tkaczyk, as this would minimize system size, complexity, interconnect lengths, and enhance the performance of the sensor arrays (see Tkaczyk [0007]).

Regarding claim 3, Wodnicki as modified by Kim and  teaches the method of claim 2, but fails to explicitly disclose each plurality of modules comprises a stack with the ultrasonic transducer array on the RDL, and the RDL on the ASIC.
In the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack with the ultrasonic transducer array on the RDL and RDL on the ASIC (see above fig. 2 #62 sensor array, #70 redistribution layer, #72 ASIC; the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Wodnicki as modified by Kim with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).

Regarding claim 5, Wodnicki as modified by Kim teaches the method of claim 1, but fails to explicitly disclose each of the plurality of modules comprises a stack comprising the ultrasonic transducer array, the ASIC, and a base plate, wherein the flexible interconnect extends from the stack to a substrate comprising the connector.
However in the same ultrasound imaging field of endeavor, Kim teaches the flexible interconnect extends from the stack to a substrate comprising the connector (fig. 6 #171, the circuit board extends from a stack of #280 anisotropic conductive film, #270 pads, #200 integrated circuit, and #100 support to a #150 control board that comprises a connector [0057]-[0061]).
It would have been obvious to one of ordinary skill in the art at the time, to combine the method of Wodnicki modified by Kim of claim 1 with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).
However Wodnicki as modified by Kim fails to explicitly disclose each of the plurality of modules comprises a stack comprising the ultrasonic array on the ASIC, and the ASIC on a base plate, wherein the flexible interconnect from the stack to a substrate comprising the connector
In the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack comprising the ultrasonic transducer array on the ASIC on a base plate (see above fig. 2 #62 sensor array, is on #72 integrated circuit, which is on #84 substrate, of which #84 serves as a base plate, and the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Wodnicki as modified by Kim with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).

Regarding claim 6, Wodnicki as modified by Kim and Tkaczyk teach the method of claim 5, but lacks the substrate comprises a printed circuit board.
However Kim further teaches the substrate comprises a printed circuit board (fig. 6 #150 circuit board).
It would have been obvious to one of ordinary skill in the art at the time to substitute the substrate of Wodnicki as modified by Tkaczyk and Kim with the circuit board of Kim as both inventions relate to ultrasound systems with ASICs and interconnects. One of ordinary skill would have been able to carry out such a substitution, and the results of the substrate of Wodnicki as modified by Kim of claim 5 substituted with a circuit board are reasonably predictable.

Regarding claim 7, Wodnicki as modified by Kim and Tkaczyk teach the method of claim 5, but lacks the substrate is orthogonal to the stack.
However Kim further teaches the substrate is orthogonal to the stack (fig. 6 #150 is at a right angle with the stack of #280, #270, #200, and #100).
It would have been obvious to one of ordinary skill in the art at the time to substitute the substrate of Wodnicki as modified by Tkaczyk and Kim with an orthogonal orientation of Kim as both inventions relate to ultrasound systems with ASICs and interconnects. One of ordinary skill would have been able to carry out such a substitution, and the results of the substrate of Wodnicki as modified by Kim of claim 5 substituted with the orthogonal orientation are reasonably predictable.

Regarding claim 13, Wodnicki as modified by Kim teaches the system of claim 12, wherein Wodnicki further teaches each module comprises a redistribution (RDL) between the transducer array and the ASIC (fig. 5 redistribution system 460 is between the transducer array and the ASIC), the ASIC is electrically coupled to the ultrasonic transducer array via the RDL ([0046] transducer cells 403 electrically contacts 405, which is a part of redistribution system 460, and the ASIC 406 is electrical connected to redistribution system 460 through electrical contact between backside contact pads 429 and lower flex contact pads 454).
However Wodnicki as modified by Kim fails to explicitly disclose comprising electrically coupling the ASIC to the flexible interconnect via a redistribution layer (RDL).
In the same circuitry field of endeavor, Tkaczyk teaches electrically coupling the ASIC (fig. 2 [0042] integrated circuit 72) to the flexible interconnect (fig. 2 [0041] interposer 64 is an electrical interface routing between one connection to another, and may be flexible) via the RDL (fig. 2 redistribution layer 70, RDL matches an interface of the integrated circuit to the interposer stack 63, which interposer 64 is a part of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wodnicki as modified by Kim with the coupling system of Tkaczyk, as this would minimize system size, complexity, interconnect lengths, and enhance the performance of the sensor arrays (see Tkaczyk [0007]).
	
Regarding claim 14, Wodnicki as modified by Kim teaches the system of claim 13, but fails to explicitly disclose each plurality of modules comprises a stack with the ultrasonic transducer array on the RDL, and the RDL on the ASIC.
In the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack with the ultrasonic transducer array on the RDL and RDL on the ASIC (see above fig. 2 #62 sensor array, #70 redistribution layer, #72 ASIC; the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Wodnicki as modified by Kim with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).

Regarding claim 16, Wodnicki as modified by Kim teaches the system of claim 12, but fails to explicitly disclose each of the plurality of modules comprises a stack comprising the ultrasonic transducer array, the ASIC, and a base plate, wherein the flexible interconnect extends from the stack to a substrate comprising the connector.
However in the same ultrasound imaging field of endeavor, Kim teaches the flexible interconnect extends from the stack to a substrate comprising the connector (fig. 6 #171, the circuit board extends from a stack of #280 anisotropic conductive film, #270 pads, #200 integrated circuit, and #100 support to a #150 control board that comprises a connector [0057]-[0061]).
It would have been obvious to one of ordinary skill in the art at the time, to combine the system of Wodnicki modified by Kim of claim 12 with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).
However Wodnicki as modified by Kim fails to explicitly disclose each of the plurality of modules comprises a stack comprising the ultrasonic array on the ASIC, and the ASIC on a base plate, wherein the flexible interconnect from the stack to a substrate comprising the connector
In the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack comprising the ultrasonic transducer array on the ASIC on a base plate (see above fig. 2 #62 sensor array, is on #72 integrated circuit, which is on #84 substrate, of which #84 serves as a base plate, and the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the system of Wodnicki as modified by Kim with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).

Regarding claim 17, Wodnicki as modified by Kim and Tkaczyk teach the method of claim 16, but lacks the substrate comprises a printed circuit board.
However Kim further teaches the substrate comprises a printed circuit board (fig. 6 #150 circuit board).
It would have been obvious to one of ordinary skill in the art at the time to substitute the substrate of Wodnicki as modified by Kim and Tkaczyk with the circuit board of Kim as both inventions relate to ultrasound systems with ASICs and interconnects. One of ordinary skill would have been able to carry out such a substitution, and the results of the substrate of Wodnicki as modified by Kim of claim 5 substituted with a circuit board are reasonably predictable.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki as modified by Kim and Tkaczyk as applied to claims 3 and 14 in further view of Sano et al., (US20100036257A1), (hereinafter “Sano”).

Regarding claim 4, Wodnicki as modified by Kim and Tkaczyk teaches the method of claim 3, but fails to explicitly disclose wherein the connector is coupled to a bottom surface of the flexible interconnect between the first interconnect end and the second interconnect end.
	However in the same ultrasound field of endeavor,  Sano teaches wherein the connector (fig. 9 [0099] #82 connecting portion) is coupled to a bottom surface of the flexible interconnect ([0098]-[0099] #82 is coupled to the bottom of #72 flexible substrate through#80 see annotated fig. 9 below ) between the first interconnect end and the second interconnect end (see annotated fig. 9 below, #82 is between the two ends).
 
    PNG
    media_image2.png
    761
    672
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to substitute the placement of the connector of Wodnicki as modified by Kim and Tkaczyk  with the connector of Sano, as both inventions relate to ultrasonic devices. One of ordinary skill would be capable of performing such a substitution, and the results of placing the connector of Sano in between the ends of the interconnects while coupled to a bottom surface of the same interconnect as seen in Wodnicki as modified by , Kim, and Tkaczyk are reasonably predictable.

Regarding claim 15, Wodnicki as modified by Kim and Tkaczyk teaches the system of claim 14, but fails to explicitly disclose wherein the connector is coupled to a bottom surface of the flexible interconnect between the first interconnect end and the second interconnect end.
	However in the same ultrasound field of endeavor, Sano teaches wherein the connector ([0099] #82 connecting portion) is coupled to a bottom surface of the flexible interconnect ([0098]-[0099] #82 is coupled to the bottom of #72 flexible substrate through #80 see annotated fig. 9 below) between the first interconnect end and the second interconnect end (see annotated fig. 9 above, #82 is between the two ends).

    PNG
    media_image2.png
    761
    672
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to substitute the placement of the connector of Wodnicki as modified by Kim and Tkaczyk  with the connector of Sano, as both inventions relate to ultrasonic devices. One of ordinary skill would be capable of performing such a substitution, and the results of substituting the interconnect of Wodnicki as modified by Kim and Tkaczyk with the one of Sano that is on a bottom surface of a flexible interconnect while also being between two ends of the same interconnect are reasonably predictable.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki as modified by Kim and Tkaczyk as applied to claims 5 and 16 in further view Lee et al., (US 20150087988A1)(hereinafter “Lee”).

Regarding claim 8, Wodnicki as modified by Kim and Tkaczyk teach the method of claim 5, but fail to explicitly disclose the base plate comprises a metal plate with alignment pins or a composite plate with the alignment pins.
However in the same field of endeavor, Lee teaches the base plate comprises a metal plate with alignment pins or a composite plate with the alignment pins (see below fig. 1 #110 pins that are used for coupling the electrostatic modules to the support structure; “Additionally, in one other embodiment, the electro-acoustic modules may be magnetically coupled to the support structure”; therefore the support member comprises metal).

    PNG
    media_image3.png
    291
    417
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the method of Wodnicki as modified by Kim and Tkaczyk with the alignment pins on the support member of Lee in order to minimize misalignment of the transducer array (see Lee [0038]).

Regarding claim 18, Wodnicki as modified by Kim and Tkaczyk teach the system of claim 16, but fail to explicitly disclose the base plate comprises a metal plate with alignment pins or a composite plate with the alignment pins.
However in the same ultrasound imaging field of endeavor, Lee teaches the base plate comprises a metal or composite plate with alignment pins (see below fig. 1 #110 pins that are used for coupling the electrostatic modules to the support structure; “Additionally, in one other embodiment, the electro-acoustic modules may be magnetically coupled to the support structure”; therefore the support member comprises metal).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Wodnicki as modified by Kim and Tkaczyk with the alignment pins on the support member of Lee in order to minimize misalignment of the transducer array (see Lee [0038]).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Kim in further view of Hadjicostis et al., (US 20180368805 A1), (hereinafter “Hadjicostis”).

Regarding claim 11, Wodnicki as modified by Kim teaches the method of claim 1, but fails to explicitly disclose wherein an acoustic backing layer is beneath the bottom surface of the ASIC.
However in the same ultrasound field of endeavor, Hadjicostis teaches wherein an acoustic backing layer is beneath the bottom surface of the ASIC (fig. 7 [0022] #48 backing material is beneath the bottom of #18 multiplexor chip [0016] the integrated circuit die is the multiplexor chip).
It would have been obvious to one of ordinary skill in the art at the time to substitute the position of acoustic backing layer of Wodnicki as modified by Kim with the backing layer of Hadjicostis, as both inventions relate to ultrasound devices. One of ordinary skill in the art would be able make such a substitution, and the results of substituting the placement of the backing layer and ASIC of Wodnicki as modified by Kim with the placement of the backing material and multiplexor chip of Hadjicostis are reasonably predictable.

Regarding claim 21, Wodnicki as modified by Kim teaches the system of claim 12, but fails to explicitly disclose wherein an acoustic backing layer is beneath the bottom surface of the ASIC.
However in the same ultrasound field of endeavor, Hadjicostis teaches wherein an acoustic backing layer is beneath the bottom surface of the ASIC (fig. 7 [0022] #48 backing material is beneath the bottom of #18 multiplexor chip [0016] the integrated circuit die is the multiplexor chip).
It would have been obvious to one of ordinary skill in the art at the time to substitute the position of acoustic backing layer of Wodnicki as modified by Kim with the backing layer of Hadjicostis, as both inventions relate to ultrasound devices. One of ordinary skill in the art would be able make such a substitution, and the results of substituting the placement of the backing layer and ASIC of Wodnicki as modified by Kim with the placement of the backing material and multiplexor chip of Hadjicostis are reasonably predictable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Kim and Tkaczyk.

Regarding claim 22, Wodnicki teaches a system comprising: an ultrasonic transducer ([0024]fig. 5 transducer assembly 301)  comprising a plurality of modules ([0024] module 30), each module comprising an ultrasonic transducer array(fig. 5 subarray 404), a flexible interconnect (fig. 5 interconnection structure 107), a redistribution layer (RDL) (fig. 5 redistribution system 460), a connector (fig. 5 bonded pads 489), and an application specific integrated circuit (ASIC) (fig. 5 #406) the ASIC electrically coupled to the ultrasonic transducer via the RDL ([0046] transducer cells 403 electrically contacts 405, which is a part of redistribution system 460, and the ASIC 406 is electrical connected to redistribution system 460 through electrical contact between backside contact pads 429 and lower flex contact pads 454); the flexible interconnect coupled to a connector ([0045] the bonded pads 489 are connected to board 281) wherein the ASIC and flexible interconnect are arranged such that each ultrasonic transducer array is directly adjacent to another ultrasonic transducer array (fig. 5 #403a-e).
While Wodnicki does generally teach an ASIC electrically coupled to a flexible interconnect, Wodnicki does not explicitly teach the ASIC electrically coupled to a flexible interconnect via redistribution layer.
In the same circuitry field of endeavor, Tkaczyk teaches electrically coupling the ASIC (fig. 2 [0042] integrated circuit 72) to the flexible interconnect (fig. 2 [0041] interposer 64 is an electrical interface routing between one connection to another, and may be flexible) via the RDL (fig. 2 redistribution layer 70, RDL matches an interface of the integrated circuit to the interposer stack 63, which interposer 64 is a part of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wodnicki as modified by Kim with the coupling system of Tkaczyk, as this would minimize system size, complexity, interconnect lengths, and enhance the performance of the sensor arrays (see Tkaczyk [0007]).

Response to Arguments
	Applicant’s arguments on the last paragraph of page 9 – first paragraph of page 10 of Applicant’s remarks filed 03 August 2022 regarding claims 1 and 12 for the second interconnect end of Kim has been considered but is not persuasive. The second end of the interconnect is directly below the bottom surface of the ASIC, as seen in the annotated fig. 6 seen above.
Applicant has also argued that Kim fails to disclose “an ASIC footprint is smaller than an ultrasonic transducer array footprint” due to Kim’s array not being of a transducer array of a module among a plurality of modules in a transducer. Examiner disagrees with this argument. The Examiner has not used Kim to teach the modules, and instead has relied on Wodnicki to teach the plurality of modules. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Kim’s footprint of the ASIC and transducer array footprint with the transducers of Wodnicki would be reasonably predictable to one of ordinary skill in the art, and would read on the limitations.
Applicant has also argued that Wodnicki fails to teach each module comprises a flexible interconnect, and the interconnection structure 107 is shared by all ASICSs. However Examiner disagrees with this argument. The claims as written only specify that each module must have a flexible interconnect, and does not recite that each flexible interconnect must be separate from one another. In addition, each module would connect to its own portion of the flexible interconnect.
Applicant has also argued that for claims 5 and 16, Tkaczyk fails to disclose a base plate, as metal pad 90 is not a base plate. Examiner disagrees with this argument, as the Examiner has not used metal pad 90 to teach the base plate and has instead used substrate 84 as the substrate.
Applicant has also argued that for claims 4, and 15, Sano fails to teach wherein the connector is coupled to a bottom surface of the flexible interconnect between the first interconnect end and the second interconnect end, as Sano explicitly states that the conductive material 80 is fixed on the external side surface of the flexible substrate 72. In addition, Applicant has argued that the orientation does not match the limitations from claims 1 and 12. Examiner disagrees with this argument. Applicant has failed to establish which side would be considered the bottom surface of the flexible interconnect. As such, the bottom surface in Sano has been interpreted as seen in the annotated fig. 9 of Sano, which is towards to left side of the picture. Therefore the “external side surface” would be towards the bottom of the probe, and thus the bottom of the flexible substrate 72. In addition, Sano has not been used to teach the limitations of claim 1 or 12, and has only been used to teach the connector is coupled to a bottom surface of the flexible interconnect between the first interconnect end and the second interconnect end. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Combining Sano’s connector on the bottom side of the flexible substrate and the ultrasonic transducer method of Wodnicki as modified by Kim from claims 1 or 12 would be reasonable to one of ordinary skill in the art, and would read on the limitations.
Applicant has also argued that for claims 5 and 16 that substrate 84 is not a base plate nor is it part of the sensor stack 81. Examiner disagrees with this argument, as the substrate is the base of the sensor module and forms a plate, therefore it is a base plate. In addition, the remaining components of sensor module 60 are stacked on top of the substrate 84, forming a stack.
Applicant’s arguments with respect to claims 2, 13, and 22 have been considered but are moot because the new grounds of rejections relies on newly cited portions of Wodnicki. The embodiment of figure 5 of Wodnicki has now been used to teach the limitations of claims 2, 13, and 22.
	The remaining Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection relies on newly cited portions of Wodnicki and Kim necessitated by amendment to teach the matter challenged in the argument and amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al., (US20170238902A1) teaches an ultrasound probe with a flex interconnect with a redistribution structure.
Bruestle et al., (US20170188995A1) teaches an ultrasound probe with an ASIC and a curved flexible interconnect.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                         
/SEAN D MATTSON/Primary Examiner, Art Unit 3793